Citation Nr: 0336776	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-06 160	)	DATE
	)
	)


THE ISSUE

Whether a September 2001 decision of the Board of Veterans' 
Appeals denying a compensable evaluation for a post-operative 
scar of the right lower quadrant abdominal abscess and 
finding that new and material evidence had not been presented 
to reopen a claim of entitlement to service connection for 
arteriosclerotic heart disease should be revised or reversed 
on the grounds of clear and unmistakable error (CUE). 



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to May 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) challenging the Board's September 2001 decision, 
which denied the claims on appeal.



FINDINGS OF FACT

1.  The Board initially denied the veteran's claims by 
decision dated in May 2000, after reviewing VA examination 
reports, service medical records, and VA outpatient treatment 
records.

2.  The veteran appealed that decision to the United States 
Court of Appeals for Veterans Claims, which vacated the 
decision and remanded the case for reconsideration under the 
provisions of the Veterans Claims Assistance Act.

3.  By decision dated in September 2001, the Board again 
denied the veteran's claim for a compensable evaluation for a 
scar of the right lower quadrant and held that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for arteriosclerotic heart 
disease.

4.  In April 2002, the veteran filed a motion claiming CUE in 
the September 2001 Board decision.

5.  The veteran has failed to clearly and specifically set 
forth alleged CUE in the September 2001 Board decision and 
why the result would have been manifestly different but for 
the alleged error. 


CONCLUSION OF LAW

Because the requirements for a motion for revision or 
reversal of a decision of the Board based on CUE have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. 
§§ 20.1403, 20.1404(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. 
§§ 20.1400-20.1411 (2003).  However, CUE is a very specific 
and rare kind of error which compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a).  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions were incorrectly applied.  

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  38 C.F.R. § 20.1403(b)(1).  The 
Board's Rules of Practice further provide that with limited 
exceptions not applicable here, no new evidence will be 
considered in connection with the disposition of the motion.  
38 C.F.R. § 20.1405(b).  

In addition, to warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must have been 
an error in the Board's adjudication of the appeal which, had 
it not been made, would have manifestly changed the outcome 
when it was made.  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  Examples of situations 
that are not clear and unmistakable error include a change in 
diagnosis, a failure to fulfill the duty to assist, a 
disagreement as to how the facts were weighed or evaluated, 
or otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there had 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403.

One of the CUE regulatory provisions, § 20.1404(b) as it 
operated in conjunction with § 1404(c) to deny review of a 
motion, was declared invalid by the United States Court of 
Appeals for the Federal Circuit in Disabled American Veterans 
v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  However, the 
Federal Circuit found the balance of the regulations valid.  
On July 10, 2001, 38 C.F.R. §§ 20.1404 and 20.1409 were 
revised, effective July 10, 2001, to reflect the Federal 
Circuit's decision.  Specifically, § 20.1404(b) was amended 
to read as follows:

(b)  Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be 
dismissed without prejudice to refiling 
under this subpart.

In addition, § 20.1409 (b) was amended to read as follows:

(b)  For purposes of this section, a 
dismissal without prejudice under Rule 
1404(a) (§ 20.1404(a) of this part), Rule 
1404(b) (§ 20.1404(b)), or Rule 1404(f) 
(§ 20.1404(f)), or a referral under Rule 
1405(e) is not a final decision of the 
Board.

See 66 Fed. Reg. 35,902-35,903 (July 10, 2001) (codified at 
38 C.F.R. § 20.1404(b) and 38 C.F.R. § 20.1409(b)).  The 
Board will now consider the merits of the moving party's 
claim.

By correspondence dated in April 2002, the veteran alleged 
CUE in the Board's September 2001 decision.  Specifically, he 
wrote:

This is to inform you that I am filing a 
motion asking that the Board revise its 
final decision due to "clear and 
unmistakable error" (CUE) . . . With all 
the information you have received I do 
not understand how my case could be 
denied when I have even spoken to some in 
Washington who do not understand why I 
have not been granted compensation.

He has provided no further argument or contentions.

After a review of the evidence, the Board finds that the 
veteran's CUE claim must fail.  First, the veteran barely 
meets the pleading requirements for a CUE claim.  A motion 
for revision of a decision based on clear and unmistakable 
error must be in writing, and must be signed by the moving 
party or that party's representative. The motion must include 
the name of the veteran; the name of the moving party if 
other than the veteran; the applicable Department of Veterans 
Affairs file number; and the date of the Board of Veterans' 
Appeals decision to which the motion relates.  If the 
applicable decision involved more than one issue on appeal, 
the motion must identify the specific issue, or issues, to 
which the motion pertains.  Motions which fail to comply with 
the requirements set forth in this paragraph shall be 
dismissed without prejudice to refiling under this subpart. 
38 C.F.R. § 20.1404(a).  In this case, the veteran signed the 
correspondence and listed the file number; however, he did 
not specifically identify which Board decision the motion 
related to nor did he specifically list the issues for which 
he disagreed.

Next, even if he satisfied the pleading requirements, he 
essentially contends that the weight of the evidence is in 
his favor and that his claims should, therefore, be granted.  
However, such an assertion is, by definition, insufficient to 
support a claim for CUE.  As noted above, CUE does not 
include a disagreement as to how facts were weighed or 
evaluated.  See 38 C.F.R. § 20.1403(d).  As noted above, CUE 
is a very specific kind of error which compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  38 C.F.R. § 20.1403(a).  In this case, there is no 
evidence that the facts before the Board were incorrect, nor 
has it been so contended.  That the outcome of the September 
2001 decision was unfavorable to the veteran cannot form the 
basis of a CUE claim.  As noted above, the Board finds, at 
best, that the veteran's contentions amount to no more than a 
disagreement regarding how the 2001 Board decision weighed 
the medical evidence.  Such assertion is, by definition, not 
CUE.

Further, a valid claim of CUE must include specific 
allegations as to why the result of the challenged decision 
would have been manifestly different but for the error.  66 
Fed. Reg. 35,902-35,903 (July 10, 2001) (codified as amended 
at 38 C.F.R. § 20.1404(b)); see also Bustos v. West, 179 F.3d 
1378 (Fed. Cir. 1999).  In this case, the veteran has made no 
such arguments.  For the reasons stated above, the Board 
concludes, after review of the evidence of record, that the 
veteran has not set forth specific allegations of error, 
either of fact or law, which would warrant a finding of CUE 
in the September 2001 decision.  The contentions amount to a 
disagreement with the outcome of this decision.  The veteran 
has not set forth any basis for a finding of error or any 
indication why the result of this decision would have been 
different but for an alleged error.

Because the allegations advanced in the motion do not set 
forth clearly and specifically the alleged clear and 
unmistakable errors of fact or law in the Board decision, 
including how the result of the September 2001 Board decision 
would have been manifestly different but for the error, the 
motion for revision or reversal of the Board's decision based 
on CUE must be dismissed without prejudice to refiling.  38 
C.F.R. § 20.1403(d)(3) (2003), and 66 Fed. Reg. 35,902-35,903 
(July 10, 2001) (codified as amended at 38 C.F.R. § 
20.1404(b)).  In view of the fact that the veteran has failed 
to comply with Rule 1404(b), and that no other allegation of 
CUE is supported by the record as noted above, the Board has 
no alternative but to dismiss the veteran's motion for CUE.  
The veteran is thus free at any time to resubmit a CUE claim 
with respect to the September 2001 Board decision.





	(CONTINUED ON NEXT PAGE)




ORDER

The motion for revision or reversal of the Board's September 
2001 decision denying a compensable evaluation for a post-
operative scar of the right lower quadrant abdominal abscess 
and finding that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for arteriosclerotic heart disease is dismissed 
without prejudice to refiling. 



                       
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2003) is not a final decision of the Board.  38 
C.F.R. § 20.1409(b) (2003).  This dismissal removes your 
motion from the Board's docket, but you may refile the motion 
at a later date if you wish.


